—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered on June 15, 1988, convicting defendant upon his plea of guilty, of burglary in the second degree (Penal Law § 140.25) and sentencing him, as a persistent violent felony offender, to an indeterminate term of imprisonment of from eight years to life, unanimously affirmed.
The defendant did not move to withdraw his plea prior to the imposition of sentence or to vacate the judgment of conviction and, therefore, has not preserved his challenge to the sufficiency of the plea allocution for appellate review as a matter of law. (People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636.)
Were we to consider defendant’s challenge to the plea allocution in the interest of justice, we would nonetheless affirm, finding that contention to be without merit, since the record amply demonstrates that the defendant knowingly and voluntarily entered his guilty plea,, and that he made a sufficient factual allocution with respect to his entry of the premises. (Boykin v Alabama, 395 US 238, 242; People v *532Harris, 61 NY2d 9, 17.) Concur—Sullivan, J. P., Ross, Kassal, Ellerin and Wallach, JJ.